Title: To John Adams from Theophilus Lindsey, 23 February 1787
From: Lindsey, Theophilus
To: Adams, John


          
            
              Feb. 23. 1787
              
            
          
          Mr Lindsey presents his due and most sincere respects to Mr Adams, was much mortified that he shou’d do him the honour to leave his name at Essex house before Mr L. had an opportunity of returning thanks for his kind and most valuable present of A Defence &c; a work which is the result of deep thought and of the largest experience and observation of what is now passing or has ever passed on this globe of ours, and full of such easy practical lessons of the truest wisdom with respect to civil governments, that it is to be hoped they will in time be followed not only by American englishmen, but by all nations.
        